Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 6-11, 15-17, 19, and 20 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 11 and 12, filed 01/22/2021, with respect to the 35 U.S.C. 112(a) and subsequent 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been withdrawn. 

Applicant's arguments filed 01/22/2021 regarding the 35 U.S.C. 101 rejection has been fully considered but they are not persuasive. 
Applicant argues that claim 1, as a whole, integrates the judicial exception into a practical application by allowing immediate access to an attraction using an access key after presentation of the access key. Applicant support their argument by asserting that the limitations can only be performed using a particular computer such as the electronic management server”. Examiner disagrees.  The recites limitations not only correspond to certain methods of organizing human activity, but also mental processes (which Applicant fails to allocating users to a group…managing a virtual queue for one or more attractions…receiving requests to the attractions …determining waiting times for the attractions and indicating time(s) when the user can access the attraction (and communicating that to the user(s), correspond to certain methods or organizing human activity, as well as mental processes since the limitations also involve observation, evaluation, judgment, and opinion. The additional elements of an electronic queue management sever which manages a virtual queue amounts to no more than mere instructions to apply the judicial exception using a computer. The courts have also identified examples in which a judicial exception has not been integrated into a practical application, one being when an additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.04(d))
Applicant argues that the claims are similar to Example 42 of the 2019 PEG. Examiner disagrees. Example 42 was found to be integrated into a practical application due to reciting a combination of additional elements including converting updated information that is input into a non-standardized format to a standardized format which recited a specific improvement over prior art systems by allowing remote users to share information in real time in a standardize format regardless of the format that was input by the user. Example 42 is entirely different from Applicant’s claims in that applicant’s claims recite no improvement in computer nor technology, and further, the computer components in Applicant’s invention merely implements the judicial exception on a computer. Example 42 is not found eligible due to giving “immediate access”, as Applicant is suggesting in their arguments, but due to the converting of the updated information input into a non-standardize format to a standardized format which recites an improvement over prior art systems. 
Applicant's arguments filed 01/22/2021 regarding the 35 U.S.C. 102 rejection has been fully considered but they are not persuasive.
Applicant argues that Stenning does not provide immediate access to the attraction, and that un Stenning the user has waited in a queue before receiving a call to access the service while in the Applicant’s invention, the queuing system allows access immediately after the request has been made and the places the user in the queue after access has already been provided. Examiner disagrees with Applicant’s argument. Stenning discloses in ¶0115 a priority access point at which members of groups who have reached the head of the virtual queue can immediate entry to the service access area. In order to do so, they present their personal identification tags to access the control apparatus. The service also has a physical queue line with its own entry point and a flow control point at the head of the queue that controls entry to the service access area in which control may be automated. Stenning also teaches virtual queue can be initially empty (¶0170) and when a group reaches the head of queue, a summons signal is sent (¶0171). Based on this citation, Stenning does disclose immediate access to a service immediately after the request has been made (by presenting the ID tags) and then the user(s) being placed in another queue. Therefore, the limitation is disclosed by Stenning. 

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-19 recite a system (i.e. machine) and claim 20 recites a method (i.e. process). Therefore claims 1-20 fall within one of the four statutory categories of invention.
Claims 1 (and 20) recite the limitations of managing at least one 10virtual queue, each of the at least one virtual queue being associated with a respective attraction of the one or more attractions, receiving electronic requests for attraction access, each request relating to a respective access key and being for the at least one user associated with the access key to access an attraction from 15the one or more attractions, wherein receipt of each request causes the determination of a waiting time associated with the attraction for the respective at least one user, wherein the at least one user is allocated to a virtual queue of the at least one virtual queue associated with the 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an electronic queue management server, virtual queue, and access control device (claim 1). The electronic queue management server and virtual queue amounts to no more than mere instructions to apply the exception using a computer. The access control server and access keys amounts to linking the judicial exception to a particular field of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a computer, and linking the judicial exception to a particular field of use or technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 2 recite the limitations of recording an association between each access key and the respective at least one user associated with the access key, communicating information about an access key in respect of which a request has been received, and allocating the at least one user to one of the plurality of groups. The limitations are further directed to the abstract idea analyzed in claim 1. The claim also recite the additional elements of an access key registration record, access keys, and electronic queue management server. The additional elements amount to implementing the abstract idea abstract idea on a computer, and linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not 
Claim 14 recites the limitation that the additional element of the plurality of access keys comprises one or more of portable communications device (for example a mobile telephone, smartphone or pager device); a RFID device; a paper ticket. As analyzed above, the access keys amount to linking the judicial exception to a particular field of use or technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea when viewed as an ordered combination.  Further, when viewed as an ordered combination, nothing in the claims add significantly more to the abstract idea.
Claim 15 recites the limitation that the electronic queue management 15server is configured to receive the electronic requests through a wireless interface from an access key. The claim recites the additional elements of the electronic queue management server, access key, and wireless interface. The electronic management queue and wireless interface amounts to implementing the abstract idea abstract idea on a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea when viewed as an ordered combination.  Further, when viewed as an ordered combination, nothing in the claims add significantly more to the abstract idea.
Claim 16 recites the limitation of an access control device being an access control barrier for each of the one or more attractions, the access 20barrier configured to allow access by one or more users to the respective attraction on presentation of an access key associated with the one or more users at the determined time. The additional element of an access device/access barrier amounts to linking the judicial exception to a particular field of use or technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea when viewed as an ordered combination.  Further, when viewed as an ordered combination, nothing in the claims add significantly more to the abstract idea.
Dependent claims 3-13 and 17-19 recites limitations and additional elements that are further directed to the abstract idea. Therefore, the claims are also rejected under 35 U.S.C. 101 by virtue of dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenning (2007/0286220).

Claim 1 and 20: A queuing system for controlling access by a plurality of users to one or more attractions, (Stenning ¶0013 disclosing a virtual queuing; ¶0015 disclosing the virtual queuing system is for use at locations such as theme parks)
the plurality of users having a plurality of access keys, each access key being associated with at least one user from the plurality of users, (Stenning ¶0017 disclosing members of the group bearing a registration code and ID tag including ID details for identifying the members of the group; ¶0030 disclosing each group member has a personal identification tag) 
wherein the at least one user is allocated to one of a plurality of groups, wherein the plurality of groups comprises a first group and a second group, the queuing system comprising: (Stenning ¶0034 disclosing groups of individuals such as families; a group may be one person or more and each group has its own mobile phone for communication)
an electronic queue management server, configured to manage at least one virtual queue, (Stenning ¶0023 disclosing a queue management system for 
each of the at least one virtual queue being associated with a respective attraction of the one or more attractions, (Stenning ¶0015 disclosing the virtual queuing system is for use at locations such as theme parks; ¶0015 disclosing the virtual queuing system for use at locations such as theme parks that offer services such as rides) 
the electronic queue management server being further configured to receive electronic requests for attraction access, (Stenning ¶0032 disclosing a group of people wishes to avail itself of a series of services at a given location (such as rides at a theme park); ¶0020 disclosing receiving communication from a group requesting access to the virtual queue)
each request relating to a respective access key and being for the at least one user associated with the access key to access an attraction from the one or more attractions, (Stenning ¶0017 disclosing the communication from the group including a registration code including the ID details and the group requesting access to the virtual queue; disclosing members of the group bearing a registration code and ID tag including ID details for identifying the members of the group; ¶0039 disclosing the tag held by a given individual identifies that person as being a member of a known group to the queuing system, and is used by that individual to gain entry at service priority access points)
wherein receipt of each request causes the electronic queue management server to determine a waiting time associated with the attraction for the 
wherein the at least one user is allocated to a virtual queue of the at least one virtual queue associated with the attraction if the at least one user is allocated to the first group of users and wherein the waiting time indicates a time at which the respective at least one user reaches a front of the allocated virtual queue and can access the attraction on presentation of the respective access key, (Stenning ¶0037, ¶0071, ¶0076 disclosing the computer calculating the time at which the group is expected to reach the head of the queue which is also the time at which the system will call the group to the service; ¶0040 and ¶0079 disclosing to gain access at the priority access point, group members must present their personal identification tags to an identification mechanism and access the control mechanism)
and wherein the electronic queue management server is configured to communicate that the at least one user can access the attraction immediately after a request to access the attraction has been received by the electronic queue management server, thereby allowing access to the attraction by the at least one user on presentation of the respective access key if the at least one user is allocated to the second group, (Stenning discloses in ¶0115 a priority access point at which members of groups who have reached the head of the immediate entry to the service access area. In order to do so, they present their personal identification tags to access the control apparatus. The service also has a physical queue line with its own entry point and a flow control point at the head of the queue that controls entry to the service access area in which control may be automated)
wherein the electronic queue management server is further configured to prevent the at least one user from accessing further attractions during a cool down period after access to the attraction has been provided; (Stenning ¶0181 disclosing when access is granted, it is calculated the time at which the guest will leave the service and that time is the time that the group should be added to the virtual queue for the next services (attraction) in their itinerary (specification describes that this cool down period may be the time a user/group is able to access another attraction))
and an access control device, in communication with the electronic queue management server and arranged to control access to each of the one or more attractions such that only: (Stenning ¶0040 disclosing an access control mechanism that permits or denies access)
a user allocated to the first group presenting an access key at the determined time for accessing the respective attraction; (Stenning ¶0076 disclosing notifying the group of the call time to access the attraction (itinerary) and ¶0079 disclosing the individuals reporting to the priority access points and the access control mechanism determining the value of the identification tag for the individual) 
or a user allocated to the second group presenting an access key after a request to access the attraction has been received by the electronic queue management server, is allowed to access the respective attraction, no other access to the attraction being permitted. (Stenning ¶0020 disclosing the group requesting access to the queue and once it’s time for the group reaches or approaches the head of the queue the access control apparatus reading the ID tag to evaluate whether access to the service should be granted or denied (¶0022))
Note: first group is the group that adds the service to the itinerary and comes at their respective call time; other group is the group waiting for near-immediate entrance at the head of the queue)

Claim 2: The queuing system of claim 1, further comprising: 
an access key registration record, configured to record an association between each access key and the respective at least one user associated with the access key, the access key registration record being in communication with the electronic queue management server for communication of information about an access key in respect of which a request has been received, wherein the access key registration record is further configured to allocate the at least one user to one of the plurality of groups. (Stenning ¶0017 disclosing a registration means for registering the group comprising an information carrier and at least one ID tag for the member(s) of the group, the information carrier bearing a registration code and the at least one ID tag including ID details for identifying the 

Claim 3: The queuing system of claim 1, wherein data indicating which of the plurality of groups the at least one user has been allocated to is stored by: a queue manager; and/or the respective access key. (Stenning ¶0135 disclosing assigning the number 1 to the first group and number 2 to the second group; ¶0136 disclosing storing the registration record for the group; and ¶0143 disclosing the itinerary for the group being stored (showing the attractions and call times, etc. (¶0091, ¶0084))

Claim 4: The queueing system of claim 1, wherein at least one user is allocated to the first group and at least one user is allocated to the second group. (Stenning 
¶0196 disclosing adding the group to the virtual queue for service B (first group); 0020 disclosing the group requesting access to the queue and once it’s time for the group reaches or approaches the head of the queue the access control apparatus reading the ID tag to evaluate whether access to the service should be granted or denied (¶0022))

Claim 5: The queuing system of claim 1, wherein the cool down period is determined based on the waiting time associated with the attraction. (Stenning ¶0181 disclosing when access is granted, it is calculated the time at which the guest will leave the service and that time is the time that the group should be added to the virtual queue for the next services (attraction) in their itinerary (specification describes that this cool down period may be the time a user/group is able to access another attraction); ¶0182 validity period/time and then adding the group to the queue for the next service in their itinerary )

Claim 7: The queuing system of claim 1, wherein the electronic queue management server is further configured to: 
indicate to the at least one user, where the at least one user is allocated to the first group, an estimated time to reach the front of the first virtual queue or an estimated time at which the at least one user will reach the front of the first virtual queue; (Stenning ¶0071, ¶0076, ¶0086, ¶0164 disclosing the system calculating the time at which the group is expected to reach the head of the virtual queue)
and indicate to the at least one user, where the at least one user is allocated to the second group, the cool down period, wherein the cool down period is based on the estimated time to reach the front of the first virtual queue. (Stenning ¶0076 disclosing calculating the time the group is expected to reach the head of the queue; ¶0181 disclosing when access is granted, it is calculated the time at which the guest will leave the service and that time is the time that the group should be added to the virtual queue for the next services (attraction) in their itinerary (specification describes that this cool down period may be the time a user/group is able to access another attraction); ¶0182 disclosing the system also detecting if none pf the group members arrive within their validity period/time and then adding the group to the queue for the next service in their itinerary)

Claim 8: The queuing system of claim 7, wherein the electronic queue management server is configured to manage the first virtual queue by predicting removal of or removing a number of users from the front of the queue according to a set rate, and wherein the estimated time is based on the set rate. (Stenning ¶0217 disclosing the system adjusting for no-shows from the virtual queue; for each queue an actual no-show factor of the time slots are calculated)

Claim 9: The queuing system of claim 7, wherein the electronic queue management server is configured to indicate the estimated time and/or cool down period to the at least one user via the access key associated with the at least one user. Stenning ¶0076 disclosing notifying the group of the call time to access the attraction to the group’s phone; ¶0079 disclosing the group member(s) presenting their ID tag (which may be a phone ¶0065) to the gain access)

Claim 10: The queuing system of claim 1, wherein the electronic queue management server is configured to manage the first virtual queue by predicting removal of or removing a number of users from the front of the queue according to a set rate. (Stenning ¶0219 disclosing calculating no-show factors causing the expected call times to be re-calculated; ¶0217 disclosing the system adjusting for no-shows from the virtual queue; ¶0216 disclosing a no-show rate; ¶0218 disclosing using a mathematical algorithm to predict the expected no-show factor)

Claim 11: The queuing system of claim 10, wherein the electronic queue management server is configured to determine the waiting time based on the set rate and/or a number of users in the first virtual queue. (Stenning ¶0215 disclosing the no-shows of individuals or groups that join a virtual queue but do not report to the service after reaching the head of the queue; ¶0219 disclosing the number of the people ahead of the group in the virtual queue being 500 with a no-show factor of 40%, the system calculating the time by which just 300 people will have gained access (removing them from the queue) rather than all 500 (based on number of users))

Claim 12: The queuing system of claim 10, wherein the rate is set on the basis of a proportion of an attraction throughput or capacity. (Stenning ¶0184 disclosing the throughput rate of the attraction (service))

Claim 13: The queuing system of claim 12, wherein the proportion is set on the basis of a reliability performance for the attraction, (Stenning ¶0086 disclosing a reduction in throughput due to unplanned changes in the throughput rate notably in cases of service breakdown which impacts the rate at which the queue progresses)
wherein the reliability performance is based on one or more of: a variability of throughput for the attraction; a rate of unexpected closure for the attraction; a rate of unexpected closure for one or a more other attractions. (Stenning ¶0086 disclosing a reduction in throughput due to unplanned changes in the throughput rate notably in cases of service breakdown which impacts the rate at which the queue progresses)

Claim 14: The queuing system of claim 1, wherein each of the plurality of access keys comprises one or more of: a portable communications device (for example a mobile telephone, smartphone or pager device); a RFID device; a paper ticket. (Stenning ¶0034 disclosing each group has its own mobile phone or personal communicator that is used for bi-directional communication with the virtual queuing system; ¶0061 disclosing the (ID) tag may be a radio frequency identification chip (RFID) and the identification mechanism an RFID scanner; ¶0126 disclosing a location providing entrance tickets and marking the ticket in a way that indicates a (registration) pack has been supplied)

Claim 15: The queuing system of claim 1, wherein the electronic queue management server is configured to receive the electronic requests through a wireless interface from an access key. (Stenning ¶0157 disclosing the group creating an itinerary on the internet using a standard web browser and visiting a website associated with the location; Ln. 15-19 disclosing once the itinerary is first established, the system immediately adds the group to the virtual queue for the first service in that itinerary)

Claim 16: The queuing system of claim 1, wherein the access control device is an access control barrier configured to allow access by one or more users to the respective attraction on presentation of an access key associated with the one or more users at the determined time. (Stenning ¶0040 disclosing an access control mechanism at each service priority access point; when an individual arrives at the priority access 

Claim 17: The queuing system of claim 16, wherein each access control barrier defines a respective physical buffer queue, the physical buffer queue allowing access to the respective attraction for all users that have passed through the access control barrier. (Stenning ¶0115 disclosing a service access area from which people can gain direct access to the service; a priority access point at which members of groups who have reached the head of the virtual queue for the service can gain immediate entry to the service access area; in order to do so they present their personal ID tags to access control apparatus such as an identification and access control mechanism)

Claim 18: The queuing system of claim 17, wherein the set rate is based on a length of the physical buffer queue of the attraction associated with the first virtual queue. (Stenning ¶0162-¶0163 disclosing the system calculating the length of the physical queue for the service plus the length of the virtual queue, for the physical queue length, an estimate is used to establish a physical queue length profile based on thing such as historical records; disclosing the computer adding the known length of the virtual queue and setting the number of people ahead to be the calculated total; ¶0164 then discloses the computer calculating the time at which the group is expected to reach the head of the total queue, which is also the time at which the system will call the group to the service e(thus they’re removed from the queue and accesses the service through 

Claim 19: The queuing system of claim 17, wherein the electronic queue management server is configured to set the cool down time of users in the second group requesting access to an attraction based on a length of the physical buffer queue of the attraction. (Stenning ¶0163 disclosing calculating the total queue length adding the length of the virtual queue to the estimated length of the physical queue thus recording the group’s position and adding the group to the virtual queue for the service; ¶0219 disclosing calculating the physical clearance which will tell how many ahead of the group will have accessed the service; ¶0181 disclosing when access is granted, it is calculated the time at which the guest will leave the service and that time is the time that the group should be added to the virtual queue for the next services (attraction) in their itinerary (specification describes that this cool down period may be the time a user/group is able to access another attraction))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stenning (2007/0286220) in view of Zhu (2005/0089053).


Claim 6: The queuing system of claim 1, wherein the electronic queue management server is further configured to select one or more users from those allocated to a first virtual queue of the one or more virtual queues, the selected one or more users each having a respective current position or wait time in the first virtual queue, (Stenning ¶0198 disclosing the computer identifying a group in the queue and calculating the current total length of the queue for the service and the group’s expected call time)

While Stenning discloses a first and second (pause) virtual queue, Stenning does not disclose that the electronic queue management server being further configured to reallocate the selected one or more users to a reallocated position or wait time within the first virtual queue or within a second virtual queue from the one or more virtual queues. Zhu does:
the electronic queue management server being further configured to reallocate the selected one or more users to a reallocated position or wait time within the first virtual queue or within a second virtual queue from the one or more virtual queues. (Zhu ¶0014 disclosing reassigning at least one end-user from the virtual queue associated with the problematic situation to another virtual queue from the plurality of virtual queues) 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the electronic queue management server being further .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628




/GEORGE CHEN/Primary Examiner, Art Unit 3628